—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered July 14, 1997, which granted the motion by the defendant Mercury/Excelum, Inc., to vacate a judgment entered upon its default in answering and denied the plaintiff’s cross motion for counsel fees and sanctions.
Ordered that the order is affirmed, with costs.
The movant presented a reasonable excuse for its default in interposing an answer and a meritorious defense (see, Arliss v Browar, 223 AD2d 569; Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.